Case: 4:17-cv-01535-BYP Doc #: 57 Filed: 03/29/19 1 of 1. PageID #: 794



 PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 JESSICA MATUSKY, et al.,                       )
                                                )     CASE NO. 4:17CV1535
               Plaintiffs,                      )
                                                )
               v.                               )     JUDGE BENITA Y. PEARSON
                                                )
 AVALON HOLDINGS                                )
 CORPORATION, et al.,                           )
                                                )
               Defendants.                      )     JUDGMENT ENTRY



        Having filed its Memorandum of Opinion and Order, the Court hereby enters judgment in

 favor of Defendants Avalon Holdings Corporation, The Avalon Resort and Spa LLC, Avalon

 Golf and Country Club, Inc., Avalon Country Club at Sharon, Inc., and Ronald Klingle against

 Plaintiffs Jessica Matusky, John Stahl, and Zackary Kerr on the Amended Collective Action

 Complaint (ECF No. 31-1).

        This Judgment Entry constitutes entry of judgment pursuant to Fed. R. Civ. P. 58. Final.



        IT IS SO ORDERED.


   March 29, 2019                              /s/ Benita Y. Pearson
 Date                                        Benita Y. Pearson
                                             United States District Judge
